          Case 2:20-cv-00343-GMN-NJK Document 35 Filed 09/11/20 Page 1 of 3




 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                                       DISTRICT OF NEVADA
 7
 8   PARNELL COLVIN,
                                                           Case No.: 2:20-cv-00343-GMN-NJK
 9             Plaintiff(s),
                                                                         ORDER
10   v.
                                                                   [Docket Nos. 30, 32]
11   AHP REALITY LLC, et al.,
12             Defendant(s).
13         Pending before the Court is Plaintiff’s motion for defense attorney to produce
14 documentation. Docket No. 30. The Court construes Plaintiff’s motion as a motion to compel.
15 See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“A document filed pro se is ‘to be liberally
16 construed[.]’”) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). The Court has considered
17 Plaintiff’s motion, Defendant Qingwen Kong’s (“Defendant”) response, and Plaintiff’s reply. 1
18 Docket Nos. 30, 31, 33. The motion is properly resolved without a hearing. See Local Rule 78-1.
19 I.      ANALYSIS
20         “Discovery is supposed to proceed with minimal involvement of the Court.” F.D.I.C. v.
21 Butcher, 116 F.R.D. 196, 203 (E.D. Tenn. 1986). Parties should strive to be cooperative, practical,
22 and sensible, and should seek judicial intervention “only in extraordinary situations that implicate
23 truly significant interests.” In re Convergent Techs. Securities Litig., 108 F.R.D. 328, 331 (N.D.
24 Cal. 1985). The Federal Rules of Civil Procedure state that the party bringing a motion to compel
25 must “include a certification that the movant has in good faith conferred or attempted to confer
26
27         1
           Also pending before the Court is Plaintiff’s motion for miscellaneous relief. Docket No.
   32. Plaintiff’s motion requests no form of relief. See Docket No. 33. Accordingly, the Court
28 DENIES as moot Plaintiff’s motion for miscellaneous relief. Docket No. 32.

                                                    1
          Case 2:20-cv-00343-GMN-NJK Document 35 Filed 09/11/20 Page 2 of 3




 1 with the person or party failing to make disclosure or discovery in an effort to obtain it
 2 without court action.” Fed.R.Civ.P. 37(a)(1). The Court’s Local Rules further expound on this
 3 requirement, providing that discovery motions will not be considered “unless the movant (1) has
 4 made a good-faith effort to meet and confer as defined in LR IA 1-3(f) before filing the motion,
 5 and (2) includes a declaration setting forth the details and results of the meet-and-confer conference
 6 about each disputed discovery request.”        Local Rule 26-6(c).       This prefiling conference
 7 requirement is not merely a formal prerequisite to seeking judicial intervention—it requires a
 8 fulsome discussion of the issues in dispute. Nevada Power v. Monsanto, 151 F.R.D. 118, 120
 9 (D.Nev.1993). 2 Courts may look beyond the certification made to determine whether a sufficient
10 meet-and-confer occurred. See, e.g., Cardoza v. Bloomin’ Brands, Inc., 141 F. Supp. 3d 1137,
11 1145 (D. Nev. 2015).
12         Here, Plaintiff has failed to follow more than one of the requirements set out in the Federal
13 Rules of Civil Procedure and the Court’s Local Rules. First, Plaintiff failed to respond to
14 Defendant’s proposed discovery plan. 3 Docket No. 25. The Court thus granted in part Defendant’s
15 proposed discovery plan, wherein the parties agreed that no discovery is necessary. Id. Without
16 explanation, however, Plaintiff now appears to seek leave from the Court to compel Defendant’s
17 attorney to produce certain documents. Docket No. 30. Further, Plaintiff’s motion does not state
18
           2
             Judges in this District have held that these rules require the movant to “personally engage
19 in two-way communication with the nonresponding party to meaningfully discuss each contested
   discovery dispute in a genuine effort to avoid judicial intervention.” ShuffleMaster, Inc. v.
20 Progressive Games, Inc., 170 F.R.D. 166, 171 (D. Nev. 1996). The consultation obligation
   “promote[s] a frank exchange between counsel to resolve issues by agreement or to at least narrow
21 and focus matters in controversy before judicial resolution is sought.” Nevada Power v. Monsanto,
   151 F.R.D. 118, 120 (D. Nev.1993). To meet this obligation, parties must “treat the informal
22 negotiation process as a substitute for, and not simply a formalistic prerequisite to, judicial
   resolution of discovery disputes.” Id. This occurs when the parties “present to each other the
23 merits of their respective positions with the same candor, specificity, and support during the
   informal negotiations as during the briefing of discovery motions.” Id. To ensure that parties
24 comply with these requirements, movants must file certifications that “accurately and specifically
   convey to the court who, where, how, and when the respective parties attempted to personally
25 resolve the discovery dispute.” ShuffleMaster, 170 F.R.D. at 171. These requirements are now
   largely codified in the Court’s Local Rules. See Local Rule 26-6(c), Local Rule IA 1-3(f).
26
           3
             The Court twice ordered Plaintiff to respond to Defendant’s proposed discovery plan, but
27 Plaintiff failed to do so. See Docket Nos. 22, 23. Nonetheless, Defendant submitted to the Court
   that the parties engaged in discussions and determined that no discovery is required in the instant
28 case. Docket No. 21 at 2; Docket No. 21-2 at 4.

                                                     2
          Case 2:20-cv-00343-GMN-NJK Document 35 Filed 09/11/20 Page 3 of 3




 1 whether Plaintiff made a good-faith effort to meet and confer with Defendant before filing the
 2 motion. See id. Although the Court “construe[s] pleadings liberally in their favor, pro se litigants
 3 are bound by the rules of procedure.” Ghazali v. Moran. 46 F.3d 52, 54 (9th Cir. 1995) (citing
 4 King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987)).
 5         Accordingly, the Court DENIES Plaintiff’s motion to compel. Docket No. 30. Further,
 6 the Court DENIES as moot Plaintiff’s motion for miscellaneous relief. Docket No. 32.
 7         IT IS SO ORDERED.
 8         Dated: September 11, 2020
 9                                                              ______________________________
                                                                Nancy J. Koppe
10                                                              United States Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
